Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard Middleton appeals from the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2012) motion and his motion for- reconsideration. Middleton contended that his sentence exceeds the statutory maximum term to which he allegedly was subject and that a sentencing issue was not presented to the jury. We affirm the district court’s judgment. Middleton’s claims are not based upon a change in the Guidelines and therefore are not properly raised in a § 3582(c)(2) motion. Instead, *118the claims sound in habeas corpus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.